Grice, Justice.
1. If a petition which undertakes to set out a cause of action for either equitable or legal relief, or both, is sufficient for either relief, it will not be dismissed on a general demurrer, but will proceed for the relief appropriate to such of the allegations and prayers as are sufficient.
2. The petition as amended stated facts sufficient to justify a court in its discretion to grant the extraordinary equitable relief prayed for, to wit, an injunction and receiver. Hermann v. Mobley, 172 Ga. 380 (158 S. E. 38) ; Goodroe v. C. L. C. Thomas Warehouse, 185 Ga. 399 (3), 400 (195 S. E. 199). Judgment affirmed.

All the Justices concur.